    GOVERNMENT
Case 1:18-cr-20685-KMW
       EXHIBIT         Document 304-11 Entered on FLSD Docket 02/17/2021 Page 1 of
         29                           25
     18-cr-20685
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 2 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 3 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 4 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 5 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 6 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 7 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 8 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 9 of
                                      25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 10 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 11 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 12 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 13 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 14 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 15 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 16 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 17 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 18 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 19 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 20 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 21 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 22 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 23 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 24 of
                                       25
Case 1:18-cr-20685-KMW Document 304-11 Entered on FLSD Docket 02/17/2021 Page 25 of
                                       25
